Citation Nr: 1021020	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-28 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for right ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1973 to June 1976.  He also served in the Army 
National Guard from August 1976 to June 1994.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which, in part, denied the Veteran's claim 
of entitlement to service connection for right ear hearing 
loss disability.  

The Veteran was scheduled for a hearing before an RO hearing 
officer in November 2006.  In November 2006, he canceled the 
hearing.

In October 2009, the Board remanded for further development, 
to specifically include providing the Veteran a VA medical 
examination and readjudicating the claim.  Subsequently, in 
January 2010, the Veteran was afforded a VA examination and 
his claim was readjudicated in a March 2010 supplemental 
statement of the case (SSOC).  Thus, there is compliance with 
the Board's remand instructions.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (noting that where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance).

In April 2010, the Veteran submitted a statement in support 
of his claim after the March 2010 SSOC was issued.  This 
evidence has not been reviewed by the agency of original 
jurisdiction.  However, in its May 2010 informal hearing 
presentation, the Veteran's representative's indicated that 
the Veteran was waiving this procedural right as to the 
additional evidence received.  38 C.F.R. §§ 19.37, 20.1304 
(2009).  Thus, the Board will consider the newly submitted 
evidence in the first instance.


FINDING OF FACT

The competent medical evidence of record does not indicate 
that a nexus exists between the Veteran's military service 
and his current right ear hearing loss disability.




CONCLUSION OF LAW

Right ear hearing loss disability was not incurred in or 
aggravated by active service, and sensorineural hearing loss 
disability may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence dated in October 2004, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In February 2007, the RO 
also notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006).   The claim 
was subsequently readujdicated in a March 2010 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  As the Board will discuss in 
detail in its analysis below, the Veteran was provided with 
VA examinations in February 2005 and January 2010.  While the 
Board previously determined that the February 2005 VA 
examination report was not probative, the report of the 
January 2010 examination reflects that the examiner reviewed 
the Veteran's past medical history, recorded his current 
complaints, conducted an appropriate audiological evaluation, 
and rendered appropriate diagnoses and opinions consistent 
with the remainder of the evidence of record.  The Board, 
therefore, concludes that this examination report is adequate 
for purposes of rendering a decision in the instant appeal.  
See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Veteran and his 
representative have not contended otherwise.  Thus, the 
duties to notify and assist have been met.

As discussed above, the Veteran requested a hearing at the RO 
and such a hearing was subsequently scheduled for him.  
However, he subsequently withdrew his hearing request.

The Board concludes that all reasonable efforts were made by 
VA to obtain the evidence necessary to substantiate the 
Veteran's claim and that any further attempts to assist the 
Veteran in developing his claim would result in needless 
delay, and are thus unwarranted.

Accordingly, the Board will proceed to a decision as to this 
issue.

Legal Criteria

The Veteran essentially contends that he has right ear 
hearing loss disability related to service. 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as discussed below.

"Active military service" is defined, in part, as active duty 
and any period of active duty for training (ACDUTRA).  See 38 
U.S.C.A. § 101(24); see also Paulson v. Brown, 7 Vet. App. 
466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty for training (INACDUTRA) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(2); (24); 38 C.F.R. § 3.6(a).



Analysis

With respect to Hickson element (1), current disability, the 
record shows that the Veteran currently has right ear hearing 
loss disability.  Hickson element (1) is accordingly met for 
the claim.

With respect to in-service disease, a review of service 
treatment records does not reveal complaints consistent with, 
or a diagnosis of, right ear hearing loss disability.  The 
Board notes that the Veteran demonstrated slight hearing loss 
at service entry in the 4000 hertz range, but his hearing 
acuity at that time is not considered a disability for VA 
compensation purposes.  See 38 C.F.R. § 3.385.  Accordingly, 
Hickson element (2) is not met with respect to disease.

Turning to an in-service injury, the Veteran has asserted 
that he sustained acoustic trauma in the course of his 
National Guard service and also during a lightning strike in 
June 1986.  Service treatment records confirm that the 
Veteran sustained an electrical shock during a thunderstorm 
in June 1986.  Also, one of the Veteran's fellow service 
members submitted statement attesting to this incident.  The 
Board, therefore, finds that the Veteran was exposed to 
hazardous noise in service.  Hickson element (2) is satisfied

With respect to crucial Hickson element (3), medical nexus, 
the question presented in this case, i.e., the relationship, 
if any, between the Veteran's right ear hearing loss 
disability and his military service (in particular the 
lightning strike incident in June 1986), is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

As previously noted, the Veteran presented for a VA 
audiological examination in February 2005, at which time the 
examining audiologist opined she could not provide a medical 
nexus opinion as to the Veteran's right ear hearing loss 
disability "without resorting to mere speculation."  The 
United States Court of Appeals for Veterans Claims has held 
that medical opinions which are speculative, general, or 
inconclusive in nature are of no probative value.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

Pursuant to the Board's October 2009 remand, the Veteran was 
provided another VA examination in January 2010.  The 
examiner reviewed the claims folder in conjunction with 
evaluation of the Veteran.  He noted the Veteran's history of 
noise exposure in service, including the lightening strike in 
June 1986, and after service, which was negative for 
occupational noise exposure but positive for some 
recreational noise exposure with the use of hearing 
protection.  Thereafter, the examiner opined that it was less 
likely than not that the Veteran's current right ear hearing 
loss disability was the result of his military service or the 
result of the electrical shock incident during service.  The 
examiner based his opinion on the Veteran's history of 
hearing loss in the right ear at service entry without a 
shift in hearing sensitivity after the electric shock injury 
and the Veteran's lack of complaint of hearing loss following 
the injury.  Thus, a rationale for the opinion reached was 
provided.
  
The Veteran has submitted no competent medical nexus opinion 
to the contrary.  To the extent that the Veteran himself 
believes that his right ear hearing loss disability is 
somehow related to his military service, it is now well 
established that laypersons, such as the Veteran, without 
medical training are not competent to comment on medical 
matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Any such statements offered in 
support of the Veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  In 
reaching this conclusion, the Board acknowledges that the 
Veteran is competent to report perceived difficulty hearing; 
however, as a lay person, he is not competent to report that 
such difficulty rose to the level to constitute a hearing 
loss disability.  Thus, the Board has placed greater 
probative value on the medical opinion obtained in 
conjunction with the appeal.  

The Veteran has had ample opportunity to secure medical 
evidence in his favor and submit the same to VA.  He has not 
done so.  See 38 U.S.C.A. § 5107(a) (it is a claimant's 
responsibility to support a claim for VA benefits).

To the extent that the Veteran is contending that right ear 
hearing loss disability existed since service, he has not 
presented supporting medical evidence.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) (there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent).  The January 2010 
specifically considered the Veteran's history of increased 
communication and hearing loss following his electrical shock 
before proffering his negative opinion.  

The preponderance of the competent and probative evidence of 
record indicates that the Veteran's currently diagnosed right 
ear hearing loss disability is not related to his military 
service.  Accordingly, Hickson element (3), competent 
evidence of nexus, has not been satisfied, and the claim 
fails on that basis.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for right ear hearing loss disability is 
denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


